Jenkins, P. J.,
specially concurring. Without committing myself to all that is said in the foregoing opinion, I concur in the judgment of affirmance for the following reasons: The defendant admitted in his answer that he purchased the property from the plaintiff on the terms stated in the petition, and denied merely that he was indebted to the plaintiff in any sum. It is even doubtful if the answer raised any issue whatever for trial; but assuming that the answer was sufficient to set forth a valid defense, the only issue made thereby was in reference to payment, and the defendant introduced no evidence whatsoever upon this question except a certain receipt, signed by the plaintiff and made in the defendant’s favor as administrator, for $672-.81. Although, according to the evidence, this receipt was executed some time after the personal transaction between the plaintiff and the defendant, the receipt did not purport to acknowledge payment- of any personal liability as between the plaintiff and the defendant. The defendant’s testimony was exceedingly brief, and not enlightening. He,testified as follows: "I am the defendant in this case. I am not indebted to Mrs. J. M. E. Barfield in any amount. Miss Jimmie Barfield has never heard any conversations between myself and her mother. I had no such conversations as testified to by Miss Jimmie Barfield. I do not remember having any conversation with my sister in Bachelor’s presence; and as far as the negro is concerned, I never had any conversation with her in his presence. This is the voucher I got as administrator of the estate, and filed it with the ordinary. No such conversation ever took place with D. G. Parker and myself, as testified to by him, in the presence of Jim Parker. He did tell the straight of it about the carpenter work, but I liad no conversation with him.about this money.”
The statements of the other witnesses which the defendant denied in his own testimony were in relation to admissions claimed to have been made by the defendant. His entire testimony upon the direct igsue as to his indebtedness with the plaintiff consisted only of *733this statement, “I am not indebted to Mrs. J. M. K. Barfield in any amount.” It appears from the context that this statement was a mere conclusion and amounted to no evidence whatever of a payment or satisfaction of the purchase-money which was admittedly due to the plaintiff, unless it was in some way paid or satisfied. It appears to me that the pleadings and the evidence actually demanded the verdict in favor of the plaintiff, and, thus, that any .errors in the charge of the court were harmless. I am of the further opinion that none of the evidence admitted over objection could have operated to change the legal result. In other words, if the court had excluded the evidence objected to, a verdict for the plaintiff would still have been demanded.
But even if by any sort of liberal construction the evidence would have presented an issue to the jury on the question of payment, I am satisfied that none of the instructions or rulings materially affected that issue, and therefore that none of the special assignments show any substantial ground of complaint.